UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 52 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 52 x MIDAS SERIES TRUST (a Delaware statutory trust as successor to Midas Fund, Inc., a Maryland corporation) (Exact Name of Registrant as Specified in Charter) 11 Hanover Square, New York, New York10005 (Address of Principal Executive Offices)(Zip Code) 1-212-480-6432 (Registrant’s Telephone Number, including Area Code) John F. Ramírez, Esq. 11 Hanover Square, New York, NY 10005 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) oimmediately upon filing pursuant to paragraph (b) of Rule 485 o on (date)pursuant to paragraph (b) of Rule 485 x60days after filing pursuant to paragraph (a)(1) of Rule 485 oon (date) pursuant to paragraph (a)(1) of Rule 485 o75 days after filing pursuant to paragraph (a)(2) of Rule 485 oon (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. DECLARATION REQUIRED BY RULE 24f-2 (a) (1) The issuer has registered an indefinite amount of its securities under the Securities Act of 1933 pursuant to Rule 24f 2(a)(1).Notice for the Registrant's fiscal year ended December 31, 2011 was filed on March 30, 2012. The Registrant is the successor issuer to Midas Fund, Inc., a Maryland Corporation (the "Predecessor Registrant"). By filing this Post-Effective Amendment to the currently effective Registration Statement on Form N-1A of the Predecessor Registrant (File No. 002-98229), the Registrant expressly adopts the Registration Statement of the Predecessor Registrant as its own Registration Statement for all purposes of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, effective October 15, 2012, immediately following the closing of a series of shell reorganization transactions between the Predecessor Registrant, Midas Magic, Inc., Midas Perpetual Portfolio, Inc., and the Registrant. Part A. Prospectus ● MIDAS PERPETUAL PORTFOLIO Ticker:MPERX ● MIDAS FUND Ticker:MIDSX ● MIDAS MAGIC Ticker:MISEX This prospectus, dated October 15, 2012, contains information you should know about Midas Perpetual Portfolio, Midas Fund, and Midas Magic (each a “Fund”) before you invest.Each Fund is a series of Midas Series Trust (“Trust”). The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page FUND SUMMARY 1 INVESTMENTS, RISKS, AND PERFORMANCE 2 MANAGEMENT 5 MIDAS FUND 7 INVESTMENTS, RISKS, AND PERFORMANCE 7 MANAGEMENT 11 MIDAS MAGIC 12 INVESTMENTS, RISKS, AND PERFORMANCE 12 MANAGEMENT 15 TAX INFORMATION 16 PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES 16 INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES, RELATED RISKS, AND DISCLOSURE OF PORTFOLIO HOLDINGS 16 ADDITIONAL INVESTMENT RISKS 23 PORTFOLIO MANAGEMENT 23 MANAGEMENT FEES 23 DISTRIBUTION AND SHAREHOLDER SERVICES 24 PURCHASING SHARES 24 EXCHANGE PRIVILEGES 26 REDEEMING SHARES 26 ACCOUNT AND TRANSACTION POLICIES 27 DISTRIBUTIONS AND TAXES 28 FINANCIAL HIGHLIGHTS 30 FUND SUMMARY MIDAS PERPETUAL PORTFOLIO INVESTMENT OBJECTIVE The Fund seeks to preserve and increase the purchasing power value of its shares over the long term. FEES AND EXPENSES OF THE FUND The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases NONE Maximum Deferred Sales Charge (Load) NONE Maximum Sales Charge (Load) Imposed on Reinvested Dividends NONE Redemption Fee on shares redeemed within 30days of purchase 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees % Distribution and Service (12b-1) Fees % Other Expenses % Acquired Fund Fees and Expenses % Total Annual Fund Operating Expenses1 % Fee Waiver2 % Total Annual Fund Operating Expenses After Fee Waiver % (1) The total annual fund operating expenses listed above do not correlate to the ratio of expenses to average net assets listed in the “Financial Highlights” on page 25, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. (2) The investment manager has contractually agreed with the Fund to waive its management fee for the period that is one year from the effective date of the Fund’s registration statement.The fee waiver agreement may only be amended or terminated with the approval of the Trust’s Board of Trustees (“Board of Trustees”) and is subject to the terms of the Fund’s investment management agreement. EXAMPLE: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.This example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses were those in the table.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual Fund operating expenses or in the Example, affect the Fund’s performance.During the Fund’s most recent fiscal year, the Fund’s portfolio turnover rate was 44% of the average value of its portfolio. 1 INVESTMENTS, RISKS, AND PERFORMANCE Principal Investment Strategies of the Fund In pursuit of its investment objective, the Fund normally seeks to invest in the following investment categories in accordance with following Target Percentages, subject to certain quarterly and other adjustments, as described below (Target Percentage in parentheses):gold (20%); silver (10%); Swiss franc assets (20%); hard asset securities (25%); and large capitalization growth stocks (25%).Pending investment or if the Fund’s investment manager determines that market conditions warrant, the Fund may hold money market funds, money market instruments, bank deposits, investment grade, short term corporate bonds and banker’s acceptances, and similar investments without limit.The Fund may also make these investments for temporary defensive purposes.Accordingly, from to time, the Fund’s actual percentage of its total assets invested in a given investment category may vary from its Target Percentage, sometimes substantially. Subsequent to each calendar quarter end, the Fund’s investment manager normally compares the Fund’s actual percentage of investments in a given category with the Target Percentage for that category, and may adjust the Fund’s investments to more closely align the actual percentage to the Target Percentage in cases where the variance is greater than one-tenth.Also, from time to time, the Fund may use leverage to increase its investment in large capitalization growth stocks to the extent permitted under the Investment Company Act of 1940, as amended (the “1940 Act”).See “Investment Objectives, Principal Investment Strategies, Related Risks, and Disclosure of Portfolio Holdings” below for more information. Gold and silver investments include bullion, bullion type coins, and exchange traded grantor trusts that invest therein (“ETFs”).From time to time, mining company shares may be used to achieve target allocations in gold and silver if deemed attractive for tax planning or other purposes.Swiss franc assets include Swiss franc denominated deposits and bonds of the federal government of Switzerland of any maturity.Hard asset securities (e.g., common and preferred stocks, bonds, convertible securities, etc.) include those of U.S. and foreign companies dealing primarily in real estate (such as timberland, ranching and farm land, raw land, and land with improvements and structures) and natural resources (such as oil, gas, coal, precious and non-precious metals, and minerals).Large capitalization growth stocks normally include U.S. and foreign companies with market capitalizations over $50billion which the investment manager believes may experience growth in revenues, earnings, or other similar measures and may include options, warrants, and similar derivatives on such stocks.The Fund may trade securities actively in pursuit of its investment objective.The Fund also may lend its portfolio securities to brokers, dealers, and other financial institutions. Principal Risks of Investing in the Fund An investment in the Fund is not a bank deposit.It is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency.It is not a complete investment program. Market.The market risks associated with investing in the Fund are those related to fluctuations in the value of the investments in the Fund’s portfolio.A risk of investing in stocks or gold or silver is that their value will go up and down reflecting market movements and you could lose money.Certain unanticipated events, such as natural disasters, terrorism, war, and other geopolitical events, can have a dramatic adverse effect on the investments held by the Fund. Foreign Investment.Investments in the securities of foreign issuers involve certain considerations and risks not ordinarily associated with investments in securities of domestic issuers.Foreign companies are not generally subject to the same accounting, auditing, and financial standards and requirements as those applicable to U.S. companies.There may be less publicly available information about a foreign company than a U.S. company.Investments in foreign securities could expose the Fund to the direct or indirect consequences of political, social, or economic changes in the countries that issue the securities or in which the issuers are located.With respect to certain countries, there are risks of expropriation, confiscatory taxation, political or social instability, or diplomatic developments that could affect assets of the Fund held in those foreign countries.If the value of any foreign currency in which the Fund’s investments are denominated declines relative to the U.S. dollar, the value of the Fund’s investments is expected to decline proportionately.In addition, a portfolio that includes foreign securities can expect to have a higher expense ratio because of the increased transaction costs on non-U.S. securities markets and the increased costs of maintaining the custody of foreign securities. 2 Pricing.If market conditions make it difficult to value some investments, the Fund may value these investments using more subjective methods, such as fair value pricing.In such cases, the value determined for an investment could be different than the value realized upon such investment’s sale.As a result, you could pay more than the market value when buying Fund shares or receive less than the market value when selling Fund shares. Non-Diversification.The Fund is non-diversified, which means that it is not limited by the 1940 Act in the proportion of its assets that may be invested in the obligations of a single issuer.As a result, the Fund may hold a smaller number of issuers than if it were diversified.Investing in a non-diversified fund could involve more risk than investing in a fund that holds a broader range of securities because changes in the financial condition of a single issuer could cause greater fluctuation in a non-diversified fund’s total returns. Investments in Gold and Silver.Investment in gold and silver are considered speculative.The Fund’s investments can be significantly affected by developments in the precious metals industries and are linked to the prices of gold and silver.These prices can be influenced by a variety of global economic, financial, and political factors and may fluctuate substantially over short periods of time and be more volatile than other types of investments.Economic, political, or other conditions affecting one or more of the major sources of gold and silver could have a substantial effect on supply and demand in countries throughout the world.Additionally, the majority of such producers are domiciled in a limited number of countries.Moreover, under the federal tax law, the Fund may not earn more than 10% of its annual gross income from gains resulting from selling gold and silver.Accordingly, the Fund may be required to hold gold and silver or to sell them at a loss, or to sell securities at a gain, when for investment reasons it would not otherwise do so. Investment Companies and ETFs.Subject to the limitations set forth in the 1940 Act, or as otherwise permitted by the Securities and Exchange Commission, the Fund may acquire shares in other investment companies and in ETFs.The ETFs in which the Fund may invest will generally have investment exposure to gold and silver which may subject them to greater volatility than investments in traditional securities.The market value of the shares of other investment companies and ETFs may differ from their net asset value.As an investor in investment companies and ETFs, the Fund would bear its ratable share of that entity’s expenses, including its investment management and administration fees, while continuing to pay its own investment management and administration fees and other expenses.As a result, shareholders will be absorbing duplicate levels of fees with respect to investments in other investment companies and ETFs. Natural Resource Companies.Natural resource companies can be significantly affected by the supply of and demand for the indicated commodities and related services, exploration and production spending, government regulation, world events, and economic conditions.The operations and financial performance of natural resources companies may be directly affected by the prices of the indicated commodities, especially those natural resources companies for whom the commodities they own are significant assets.The stock prices of natural resources companies may experience greater price volatility than other types of common stocks. Depletion and Exploration Risk.To maintain or increase their revenue level, natural resource companies or their customers need to maintain or expand their reserves through exploration of new sources of supply, through the development of existing sources, through acquisitions, or through long term contracts to acquire reserves.The financial performance of natural resources companies may be adversely affected if they, or the companies to whom they provide products or services, are unable to cost-effectively acquire additional products or reserves sufficient to replace the natural decline. Gold and Silver Mining Company Risk.The profitability of companies involved in gold and silver mining and related activities is significantly affected by changes in the market price of gold and silver.Gold and silver mining companies also face risks related to their operations that may affect overall profitability.These risks include the uncertainty and cost of mineral exploration and acquisitions and the uncertainties and unexpected problems and delays in developing mines.In addition, the business of gold and silver mining is subject to numerous risks that could adversely impact such companies.These risks include environmental hazards, industrial accidents, underground fires, labor disputes, unexpected geological formations, availability of appropriately skilled persons, unanticipated ground and water conditions, fall of ground accidents, legal and regulatory restrictions and seismic activity. 3 Leverage.The Fund may use leverage to the extent permitted under the 1940 Act.Leveraging (buying securities using borrowed money) exaggerates the effect on net asset value (“NAV”) of any increase or decrease in the market value of the Fund’s investments.Money the Fund borrows for leveraging is limited to 33 1/3% of the value of its total assets.These borrowings would be subject to interest costs that may or may not be recovered by appreciation of the securities purchased.There can be no assurance that the Fund’s use of leverage will be successful. Security Selection.The securities in the Fund’s portfolio may decline in value.The investment manager could be wrong in its analysis of industries, companies, economic trends, the relative attractiveness of different securities or other matters. Securities Lending.Any decline in the value of a portfolio security that occurs while the security is out on loan is borne by the Fund, and will adversely affect performance.Also, there may be delays in recovery of securities loaned or even a loss of rights in the collateral should the borrower of the securities fail financially while holding the security. In-Kind Redemptions.The Fund may require redeeming shareholders to accept readily tradable gold and silver, bullion, coins, ETF shares or other Fund holdings in complete or partial payment of redemptions. Fixed Income Securities.The Fund may invest in fixed income securities that are affected by changes in interest rates.When interest rates rise, the prices of fixed income securities typically fall in proportion to their maturities.Fixed income securities are also subject to credit risk, i.e., the risk that an issuer of securities will be unable to pay principal and interest when due or that the value of the security will suffer because investors believe the issuer is less able to pay.Many fixed income securities, especially those issued at high interest rates, provide that the issuer may repay them early.If issuers exercise this right, holders of these types of callable securities may not benefit fully from the increase in value that other fixed income securities experience when rates decline.Although the Fund may invest in fixed income securities of any credit quality or maturity, it has no current intention of investing more than 5% of its total assets in fixed income securities rated less than investment grade. Swiss Franc Assets.The Swiss franc is subject to the risk that inflation will decrease in the United States or rise in Switzerland.Swiss government bonds are subject to some risk of default. Real Estate Investment Trusts and Other Real Estate Companies.Real estate investment trusts (“REITs”) and other real estate company securities are subject to, among other risks:declines in property values; defaults by mortgagors or other borrowers and tenants; increases in property taxes and other operating expenses; overbuilding; fluctuations in rental income; changes in interest rates; lack of availability of mortgage funds or financing; extended vacancies of properties; changes in tax and regulatory requirements; losses due to environmental liabilities; or casualty or condemnation losses.REITs also are dependent upon management skills and are subject to heavy cash flow dependency, self-liquidation and the possibility of failing to qualify for tax-free “pass-through” of income under the federal tax law. Active Trading.The Fund may trade securities actively.This strategy could increase transaction costs, reduce performance, and result in increased taxable distributions, which could lower a Fund’s after tax performance. Past Performance The following bar chart provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year.The following table compares the Fund’s average annual returns for the 1, 5, and 10year periods with appropriate broad based securities market indices.The Lipper Mixed-Asset Target Allocation Conservative Funds Index (“LMTACFI”) is an equally weighted average of the managed mixed-asset target allocation conservative funds tracked by Lipper which reflects certain of the market sectors in which the Fund may invest.The Lipper Mixed Asset Target Allocation Moderate Index (“LMATAMI”) is an equally weighted average of the managed mixed-asset target allocation moderate funds tracked by Lipper which reflects certain of the market sectors in which the Fund may invest.The LMATAMI may provide a more appropriate basis for comparison than the LMTACFI with respect to the Fund’s performance.Past performance (before and after taxes) is not predictive of future performance. 4 Prior to December29, 2008, the Fund (formerly known as Midas Dollar Reserves, Inc.) operated as a money market fund and invested exclusively in securities issued by the U.S. Government, its agencies and instrumentalities.On December29, 2008, the Fund changed its name from Midas Dollar Reserves, Inc. to Midas Perpetual Portfolio, Inc. and began operating as a fluctuating net asset value fund with the investment objective, strategies, and risks above. MIDAS PERPETUAL PORTFOLIO – Year-by-year total return as of 12/31 each year (%) Best Quarter: 7/1/09 - 9/30/09 7.69% Worst Quarter: 7/1/11 - 9/30/11 (3.10)% Average annual total return for the periods ended December31, 2011 1 Year 5 Years 10 Years Return Before Taxes % % % Return After Taxes on Distributions )% % % Return After Taxes on Distributions and Sale of Fund Shares % % % S&P 500 Index (reflects no deduction for fees, expenses, or taxes) % )% % LMTACFI % % % LMATAMI % % % The Fund’s returns shown above include the effect of reinvesting dividends and capital gain distributions.After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.A higher after tax return can occur when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder.Because actual after tax returns depend on a shareholder’s tax situation, returns may vary from those shown.After tax returns shown are not relevant to investors who hold their Fund shares through tax deferred arrangements such as 401(k) plans or individual retirement accounts. MANAGEMENT Investment Manager Midas Management Corporation. 5 Portfolio Manager The portfolio has been managed by the Investment Policy Committee (“IPC”) of the investment manager since December29, 2008.The members of the IPC are:ThomasB. Winmill, Chairman; JohnF. Ramírez, Director of Fixed Income; Heidi Keating, Trading; and MarkC. Winmill, Chief Investment Strategist. For important information about the purchase and sale of Fund shares, tax information, and financial intermediary compensation, please turn to “Important Additional Information” on page 16 of the prospectus. 6 MIDAS FUND INVESTMENT OBJECTIVE The Fund seeks primarily capital appreciation and protection against inflation and, secondarily, current income. FEES AND EXPENSES OF THE FUND The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases NONE Maximum Deferred Sales Charge (Load) NONE Maximum Sales Charge (Load) Imposed on Reinvested Dividends NONE Redemption Fee on shares redeemed within 30days of purchase 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees % Distribution and Service (12b-1) Fees % Other Expenses % Total Annual Fund Operating Expenses % EXAMPLE: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.This example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses were those in the table.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual Fund operating expenses or in the Example, affect the Fund’s performance.During the Fund’s most recent fiscal year, the Fund’s portfolio turnover rate was 44% of the average value of its portfolio. INVESTMENTS, RISKS, AND PERFORMANCE Principal Investment Strategies of the Fund In pursuit of its investment objective, the Fund invests at least 65% of its total assets in (i)securities (e.g., common and preferred stocks, bonds, convertible securities, etc.) of companies primarily involved, directly or indirectly, in the business of mining, processing, fabricating, distributing or otherwise dealing in gold, silver, platinum or other natural resources (“Natural Resources Companies”) and (ii)gold, silver, and platinum bullion.Up to 35% of the Fund’s assets may be invested in securities of companies that derive a portion of their gross revenues, directly or indirectly, from the business of mining, processing, fabricating, distributing, or otherwise dealing in gold, silver, platinum, or other natural resources, in securities of selected growth companies, and fixed income securities of any issuer, including U.S. Government Securities, of any credit quality or maturity, although the Fund has no current intention of investing more than 5% of its total assets in fixed income securities rated less than investment grade.The Fund may invest in domestic or foreign companies of any size.The investment manager seeks companies that it believes have attractive fundamentals and often looks at company characteristics such as people, projects, and pricing.A security is typically sold when its potential to meet the Fund’s investment objective is limited or exceeded by another potential investment, when an investment in an issuer no longer appears to meet the Fund’s investment objective, or when the Fund must meet redemptions.In seeking to enhance returns, the Fund may use futures, options, and short sales, and may use leverage to the extent permitted under the 1940 Act.The Fund concentrates its investments by investing at least 25% of its total assets in Natural Resources Companies.The Fund may trade securities actively in pursuit of its investment objective.The Fund also may lend its portfolio securities to brokers, dealers, and other financial institutions. 7 Principal Risks of Investing in the Fund An investment in the Fund is not a bank deposit.It is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency.It is not a complete investment program. Market.The market risks associated with investing in the Fund are those related to fluctuations in the value of the investments in the Fund’s portfolio.A risk of investing in stocks or precious metals is that their value will go up and down reflecting market movements and you could lose money.The Fund may invest in emerging companies, such as start ups and spin offs, and special situations, which include companies undergoing unusual or possibly one time developments such as reorganizations or liquidations.These investments may involve above average market price volatility and greater risk of loss.Certain unanticipated events, such as natural disasters, terrorism, war, and other geopolitical events, can have a dramatic adverse effect on the investments held by the Fund. Foreign Investment.Investments in the securities of foreign issuers involve certain considerations and risks not ordinarily associated with investments in securities of domestic issuers.Foreign companies are not generally subject to the same accounting, auditing, and financial standards and requirements as those applicable to U.S. companies.There may be less publicly available information about a foreign company than a U.S. company.Investments in foreign securities could expose the Fund to the direct or indirect consequences of political, social, or economic changes in the countries that issue the securities or in which the issuers are located.With respect to certain countries, there are risks of expropriation, confiscatory taxation, political or social instability, or diplomatic developments that could affect assets of the Fund held in those foreign countries.If the value of any foreign currency in which the Fund’s investments are denominated declines relative to the U.S. dollar, the value of the Fund’s investments is expected to decline proportionately.In addition, a portfolio that includes foreign securities can expect to have a higher expense ratio because of the increased transaction costs on non-U.S. securities markets and the increased costs of maintaining the custody of foreign securities. Pricing.If market conditions make it difficult to value some investments, the Fund may value these investments using more subjective methods, such as fair value pricing.In such cases, the value determined for an investment could be different than the value realized upon such investment’s sale.As a result, you could pay more than the market value when buying Fund shares or receive less than the market value when selling Fund shares. Non-Diversification.The Fund is non-diversified, which means that it is not limited by the 1940 Act in the proportion of its assets that may be invested in the obligations of a single issuer.As a result, the Fund may hold a smaller number of issuers than if it were diversified.Investing in a non-diversified fund could involve more risk than investing in a fund that holds a broader range of securities because changes in the financial condition of a single issuer could cause greater fluctuation in the fund’s total returns. Small Capitalization.The Fund may invest in companies that are small or thinly capitalized and may have a limited operating history.Small capitalization stocks are more vulnerable than stocks of larger companies to adverse business or economic developments.The securities of small companies generally are less liquid.During broad market downturns, the Fund’s net asset value may fall further than those of funds investing in larger companies.Full development of small capitalization companies takes time, and for this reason, among others, the Fund should be considered a long term investment and not a vehicle for seeking short term profit. 8 Leverage.The Fund may use leverage to the extent permitted under the 1940 Act.Leveraging (buying securities using borrowed money) exaggerates the effect on NAV of any increase or decrease in the market value of the Fund’s investments.Money the Fund borrows for leveraging is limited to 33 1/3% of the value of its total assets.These borrowings would be subject to interest costs that may or may not be recovered by appreciation of the securities purchased.There can be no assurance that the Fund’s use of leverage will be successful. Short Selling, Options, and Futures Transactions.The Fund may engage in short selling, options, and futures transactions to increase returns.There is a risk that these transactions may reduce returns or increase volatility.In addition, derivatives, such as options and futures, can be illiquid and highly sensitive to changes in their underlying security, interest rate or index, and as a result can be highly volatile.A small investment in certain derivatives could have a potentially large impact on the Fund’s performance. Concentration.The Fund is subject to industry concentration risk, which is the risk that the Fund’s performance can be significantly affected by the developments in the precious metals and natural resources industries. Investments in Gold, Silver, Platinum, and Other Precious Metals.Investment in gold, silver, platinum, and other precious metals are considered speculative.The Fund’s investments can be significantly affected by developments in the precious metals industry and are linked to the prices of gold, silver, platinum, and other precious metals.These prices can be influenced by a variety of global economic, financial, and political factors and may fluctuate substantially over short periods of time and be more volatile than other types of investments.Economic, political, or other conditions affecting one or more of the major sources of gold, silver, platinum, or other precious metals could have a substantial effect on supply and demand in countries throughout the world.Additionally, the majority of such producers are domiciled in a limited number of countries.Moreover, under the federal tax law, the Fund may not earn more than 10% of its annual gross income from gains resulting from selling precious metals and certain other non-securities related sources.Accordingly, the Fund may be required to hold precious metals or to sell them at a loss, or to sell securities at a gain, when for investment reasons it would not otherwise do so. Natural Resource Companies.Natural resource companies can be significantly affected by the supply of and demand for the indicated commodities and related services, exploration and production spending, government regulation, world events, and economic conditions.The operations and financial performance of natural resources companies may be directly affected by the prices of the indicated commodities, especially those natural resources companies for whom the commodities they own are significant assets.The stock prices of natural resources companies may experience greater price volatility than other types of common stocks. Depletion and Exploration Risk.To maintain or increase their revenue level, natural resource companies or their customers need to maintain or expand their reserves through exploration of new sources of supply, through the development of existing sources, through acquisitions, or through long term contracts to acquire reserves.The financial performance of natural resources companies may be adversely affected if they, or the companies to whom they provide products or services, are unable to cost-effectively acquire additional products or reserves sufficient to replace the natural decline. Precious Metals Mining Company Risk.The profitability of companies involved in precious metals mining and related activities is significantly affected by changes in the market prices of precious metals.Precious metals mining companies also face risks related to their operations that may affect overall profitability.These risks include the uncertainty and cost of mineral exploration and acquisitions and the uncertainties and unexpected problems and delays in developing mines.In addition, the business of precious metals mining is subject to numerous risks that could adversely impact such companies.These risks include environmental hazards, industrial accidents, underground fires, labor disputes, unexpected geological formations, availability of appropriately skilled persons, unanticipated ground and water conditions, fall of ground accidents, legal and regulatory restrictions, and seismic activity. Security Selection.The securities in the Fund’s portfolio may decline in value.The investment manager could be wrong in its analysis of industries, companies, economic trends, the relative attractiveness of different securities or other matters. 9 Securities Lending.Any decline in the value of a portfolio security that occurs while the security is out on loan is borne by the Fund, and will adversely affect performance.Also, there may be delays in recovery of securities loaned or even a loss of rights in the collateral should the borrower of the securities fail financially while holding the security. Fixed Income Securities.The Fund may invest in fixed income securities that are affected by changes in interest rates.When interest rates rise, the prices of fixed income securities typically fall in proportion to their maturities.Fixed income securities are also subject to credit risk, i.e., the risk that an issuer of securities will be unable to pay principal and interest when due or that the value of the security will suffer because investors believe the issuer is less able to pay.Many fixed income securities, especially those issued at high interest rates, provide that the issuer may repay them early.If issuers exercise this right, holders of these types of callable securities may not benefit fully from the increase in value that other fixed income securities experience when rates decline. In-Kind Redemptions.The Fund may require redeeming shareholders to accept readily tradable gold, silver, platinum, or other precious metals bullion, coins, ETF shares, or other Fund holdings in complete or partial payment of redemptions. Active Trading.The Fund may trade securities actively.This strategy could increase transaction costs, reduce performance, and result in taxable distributions which could lower a Fund’s after tax performance. Past Performance The following bar chart provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year.The following table compares the Fund’s average annual returns for the 1, 5, and 10year periods with appropriate broad based securities market indices.The Morningstar Specialty Fund-Precious Metals Average (“PMA”) is an equally weighted average of the managed precious metals funds tracked by Morningstar which reflects the market sectors in which the Fund may invest.Past performance (before and after taxes) is not predictive of future performance. MIDAS FUND – Year-by-year total return as of 12/31 each year (%) Best Quarter: 1/1/02 - 3/31/02 32.63% Worst Quarter: 7/1/08 - 9/30/08 (41.51)% Average annual total return for the periods ended December31, 2011 1 Year 5 Years 10 Years Return Before Taxes )% )% % Return After Taxes on Distributions )% )% % Return After Taxes on Distributions and Sale of Fund Shares )% )% % S&P 500 Index (reflects no deduction for fees, expenses, or taxes) % )% % PMA (reflects no deduction for fees, expenses, or taxes) )% % % 10 The Fund’s returns shown above include the effect of reinvesting dividends and capital gain distributions.After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.A higher after tax return can occur when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder.Because actual after tax returns depend on a shareholder’s tax situation, returns may vary from those shown.After tax returns shown are not relevant to investors who hold their Fund shares through tax deferred arrangements such as 401(k) plans or individual retirement accounts. MANAGEMENT Investment Manager Midas Management Corporation Portfolio Manager ThomasB. Winmill, President and Trustee, has managed the Fund since 2002. For important information about the purchase and sale of Fund shares, tax information, and financial intermediary compensation, please turn to “Important Additional Information” on page 16 of the prospectus. 11 MIDAS MAGIC (formerly Midas Special Fund) INVESTMENT OBJECTIVE The Fund seeks capital appreciation. FEES AND EXPENSES OF THE FUND The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases NONE Maximum Deferred Sales Charge (Load) NONE Maximum Sales Charge (Load) Imposed on Reinvested Dividends NONE Redemption Fee on shares redeemed within 30days of purchase 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees % Distribution and Service (12b-1) Fees % Other Expenses % Total Annual Fund Operating Expenses % EXAMPLE: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.This example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.This example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses were those in the table.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual Fund operating expenses or in the Example, affect the Fund’s performance.During the Fund’s most recent fiscal year, the Fund’s portfolio turnover rate was 4% of the average value of its portfolio. INVESTMENTS, RISKS, AND PERFORMANCE Principal Investment Strategies of the Fund In pursuit of its investment objective, the Fund may invest in any security type (i.e., common and preferred stocks, bonds, convertible securities, etc.) and in any industry sector, in domestic or foreign companies, and in companies of any size.Generally, the investment manager seeks what it believes to be quality companies with unique combinations of strength in operations, products, and finances with either growth or value characteristics.A security is typically sold when its potential to meet the Fund’s investment objective is limited or exceeded by another potential investment, when an investment in an issuer no longer appears to meet the Fund’s investment objective, or when the Fund must meet redemptions.In seeking to enhance returns, the Fund may use futures, options, and short sales and may use leverage to the extent permitted under the 1940 Act.To achieve the Fund’s objective, the investment manager may use a seasonal investing strategy to invest the Fund’s assets to gain exposure to the securities markets during periods anticipated to be favorable based on patterns of investor behavior as driven by and related to accounting periods, tax events, and other calendar related phenomena.The investment manager’s analysis also takes into consideration those periods during the year in which it anticipates that investors are more likely to invest additional money into the securities markets.These periods can be related to accounting periods and may be further refined by considerations of tax cycles, holidays, and other factors.The Fund may invest in fixed income securities of any issuer, including U.S. Government Securities, of any credit quality or maturity, although it has no current intention of investing more than 5% of its total assets in fixed income securities rated less than investment grade.The Fund may trade securities actively in pursuit of its investment objective.The Fund also may lend its portfolio securities to brokers, dealers, and other financial institutions. 12 Principal Risks of Investing in the Fund An investment in the Fund is not a bank deposit.It is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency.It is not a complete investment program. Market.The market risks associated with investing in the Fund are those related to fluctuations in the value of the investments in the Fund’s portfolio.A risk of investing in stocks is that their value will go up and down reflecting stock market movements and you could lose money.The Fund may invest in emerging companies, such as start ups and spin offs, and special situations, which include companies undergoing unusual or possibly one time developments such as reorganizations or liquidations.These investments may involve above average market price volatility and greater risk of loss.Certain unanticipated events, such as natural disasters, terrorism, war, and other geopolitical events, can have a dramatic adverse effect on the investments held by the Fund. Non-Diversification.The Fund is non-diversified, which means that it is not limited by the 1940 Act in the proportion of its assets that may be invested in the obligations of a single issuer.As a result, the Fund may hold a smaller number of issuers than if it were diversified.Investing in a non-diversified fund could involve more risk than investing in a fund that holds a broader range of securities because changes in the financial condition of a single issuer could cause greater fluctuation in the fund’s total returns.As of June 30, 2012, the Fund held approximately 35.26% and 34.66% of its net assets in Berkshire Hathaway, Inc. and Mastercard, Inc., respectively, primarily as a result of market appreciation since the time of purchase.Thus, the volatility of the Fund’s net asset value and its performance in general, depends disproportionately more on the performance of a single issuer than that of a more diversified fund. Leverage.The Fund may use leverage to the extent permitted under the 1940 Act.Leveraging (buying securities using borrowed money) exaggerates the effect on NAV of any increase or decrease in the market value of a Fund’s investments.Money a Fund borrows for leveraging is limited to 33 1/3% of the value of its total assets.These borrowings would be subject to interest costs that may or may not be recovered by appreciation of the securities purchased.There can be no assurance that the Fund’s use of leverage will be successful. Foreign Investment.Investments in the securities of foreign issuers involve certain considerations and risks not ordinarily associated with investments in securities of domestic issuers.Foreign companies are not generally subject to the same accounting, auditing, and financial standards and requirements as those applicable to U.S. companies.There may be less publicly available information about a foreign company than a U.S. company.Investments in foreign securities could expose the Fund to the direct or indirect consequences of political, social, or economic changes in the countries that issue the securities or in which the issuers are located.With respect to certain countries, there are risks of expropriation, confiscatory taxation, political or social instability, or diplomatic developments that could affect assets of the Fund held in those foreign countries.If the value of any foreign currency in which the Fund’s investments are denominated declines relative to the U.S. dollar, the value of the Fund’s investments is expected to decline proportionately.In addition, a portfolio that includes foreign securities can expect to have a higher expense ratio because of the increased transaction costs on non-U.S. securities markets and the increased costs of maintaining the custody of foreign securities. 13 Short Selling, Options, and Futures Transactions.The Fund may engage in short selling, options, and futures transactions to increase returns.There is a risk that these transactions may reduce returns or increase volatility.In addition, derivatives, such as options and futures, can be illiquid and highly sensitive to changes in their underlying security, interest rate or index, and as a result can be highly volatile.A small investment in certain derivatives could have a potentially large impact on the Fund’s performance. Small Capitalization.The Funds may invest in companies that are small or thinly capitalized and may have a limited operating history.Small capitalization stocks are more vulnerable than stocks of larger companies to adverse business or economic developments.The securities of small companies generally are less liquid.During broad market downturns, the Fund’s net asset value may fall further than those of funds investing in larger companies.Full development of small capitalization companies takes time, and for this reason, among others, the Fund should be considered a long term investment and not a vehicle for seeking short term profit. Fixed Income Securities.The Fund may invest in fixed income securities that are affected by changes in interest rates.When interest rates rise, the prices of fixed income securities typically fall in proportion to their maturities.Fixed income securities are also subject to credit risk, i.e., the risk that an issuer of securities will be unable to pay principal and interest when due or that the value of the security will suffer because investors believe the issuer is less able to pay.Many fixed income securities, especially those issued at high interest rates, provide that the issuer may repay them early.If issuers exercise this right, holders of these types of callable securities may not benefit fully from the increase in value that other fixed income securities experience when rates decline. Pricing.If market conditions make it difficult to value some investments, the Fund may value these investments using more subjective methods, such as fair value pricing.In such cases, the value determined for an investment could be different than the value realized upon such investment’s sale.As a result, you could pay more than the market value when buying Fund shares or receive less than the market value when selling Fund shares. Security Selection.The securities in the Fund’s portfolio may decline in value.Portfolio management could be wrong in its analysis of industries, companies, economic trends, the relative attractiveness of different securities or other matters. Securities Lending.Any decline in the value of a portfolio security that occurs while the security is out on loan is borne by the Fund, and will adversely affect performance.Also, there may be delays in recovery of securities loaned or even a loss of rights in the collateral should the borrower of the securities fail financially while holding the security. Active Trading.The Fund may trade securities actively.This strategy could increase transaction costs, reduce performance, and result in taxable distributions which could lower a Fund’s after tax performance. Past Performance The following bar chart provides some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year.The following table compares the Fund’s average annual returns for the 1, 5, and 10year periods with appropriate broad based securities market indices.Past performance (before and after taxes) is not predictive of future performance. 14 MIDAS MAGIC – Year-by-year total return as of 12/31 each year (%) Best Quarter: 7/1/09 - 9/30/09 23.28% Worst Quarter: 10/1/08 - 12/31/08 (32.60)% Average annual total return for the periods ended December31, 2011 1 Year 5 Years 10 Years Return Before Taxes % )% % Return After Taxes on Distributions % )% % Return After Taxes on Distributions and Sale of Fund Shares % )% % S&P 500 Index (reflects no deduction for fees, expenses, or taxes) % )% % Russell 2000 Index (reflects no deduction for fees, expenses, or taxes) )% % % The Fund’s returns shown above include the effect of reinvesting dividends and capital gain distributions.After tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.A higher after tax return can occur when a capital loss occurs upon redemption and translates into an assumed tax deduction that benefits the shareholder.Because actual after tax returns depend on a shareholder’s tax situation, returns may vary from those shown.After tax returns shown are not relevant to investors who hold their Fund shares through tax deferred arrangements such as 401(k) plans or individual retirement accounts. MANAGEMENT Investment Manager Midas Management Corporation Portfolio Manager The portfolio has been managed by the IPC of the investment manager since May15, 2012.The members of the IPC are:ThomasB. Winmill, Chairman; JohnF. Ramírez, Director of Fixed Income; Heidi Keating, Trading; and MarkC. Winmill, Chief Investment Strategist. For important information about the purchase and sale of Fund shares, tax information, and financial intermediary compensation, please turn to “Important Additional Information” on page 16 of the prospectus. 15 IMPORTANT ADDITIONAL INFORMATION PURCHASE AND SALE OF FUND SHARES Minimum Investments Account Type Initial Subsequent IRAs and HSAs Initial Subsequent Regular Traditional, Roth IRA, HSA UGMA/UTMA Spousal, Rollover IRA Education Savings Account SEP, SAR-SEP, SIMPLE IRA Automatic Investment Program Health Savings Account Midas Automatic Investment Program.With the Midas Automatic Investment Program, you can establish a convenient and affordable long term investment program through one or more of the plans described below.Minimum investments above are waived for each plan since they are designed to facilitate an automatic monthly investment of $100 or more into your Fund account(s). Redemptions Generally, you may redeem shares of the Funds by any of the methods explained below on each day the New York Stock Exchange (“NYSE”) is open for trading (“Business Day”). By Mail.Write to Midas Funds, P.O. Box6110, Indianapolis, IN 46206-6110. By Telephone or Internet.To expedite the redemption of Fund shares call 1-800-400-MIDAS (6432) between 8a.m. and 6p.m. ET on Business Days.For automated 24 hour service, call toll-free 1-800-400-MIDAS (6432) or visit www.midasfunds.com. For Electronic Funds Transfer (EFT).You may redeem as little as $250 worth of shares by requesting EFT service.EFT proceeds are ordinarily available in your bank account within two Business Days. For Federal Funds Wire.If you are redeeming $1,000 or more worth of shares, you may request that the proceeds be wired to your authorized bank.A $10 fee per wire transfer applies. TAX INFORMATION Each Fund’s distributions are taxable and will generally be taxed as ordinary income or long term capital gains. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares of a Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund’s distributor may pay the intermediary for services related to the sale of Fund shares.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary to recommend the Fund over another investment.Ask your broker-dealer or visit your financial intermediary’s website for more information. INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES, RELATED RISKS, AND DISCLOSURE OF PORTFOLIO HOLDINGS MIDAS PERPETUAL PORTFOLIO seeks to preserve and increase the purchasing power value of its shares over the long term.The investment strategy of the Fund acknowledges a broad range of economic possibilities and seeks to incorporate investments appropriate for each of them.Investors who wish to invest all or a portion of their capital in a way that does not depend on any particular outcome for the economy should consider purchasing shares in the Fund. In pursuit of its investment objective, the Fund normally seeks to invest in the following investment categories in accordance with following Target Percentages, subject to certain quarterly and other adjustments as described below.Pending investment or if the Fund’s investment manager determines that market conditions warrant, the Fund may hold money market funds, money market instruments, bank deposits, investment grade, short term corporate bonds and banker’s acceptances, and similar investments without limit.The Fund may also make these investments for temporary defensive purposes.Accordingly, from to time, the Fund’s actual percentage of its total assets invested in a given investment category may vary from its Target Percentage, sometimes substantially. 16 Investment Category Target Percentage Gold 20 % Silver 10 % Swiss Franc Assets 20 % Hard Asset Securities 25 % Large Capitalization Growth Stocks 25 % Total % Also, from time to time, the Fund may use leverage to increase its investment in large capitalization growth stocks, as follows for example: Target Percentage with Leverage Investment Category As an Approximate Percent of Net Assets As an Approximate Percent of Total Assets Gold 20
